FILED
                            NOT FOR PUBLICATION                                 APR 27 2011

                                                                             MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARGARET A. FISHER,                              No. 10-35357

              Plaintiff - Appellant,             D.C. No. 2:09-cv-00638-BAT

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                       Argued and Submitted April 11, 2011
                               Seattle, Washington

Before: KLEINFELD, TASHIMA, and SILVERMAN, Circuit Judges.

       Margaret Fisher appeals the district court’s decision affirming the

administrative law judge’s denial of Social Security disability benefits. Because

the ALJ offered specific, clear and convincing reasons for discounting the

credibility of Fisher’s testimony; specific and legitimate reasons for discounting


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                         -2-
the opinions of her treating physician and examining psychologist; and germane

reasons for rejecting the opinion of a mental health counselor; and because

substantial evidence supports the ALJ’s findings, we affirm.

                               Standard of Review

      This court reviews the district court’s judgment de novo to determine

whether the Commissioner supported his decision with substantial evidence and

applied correct legal standards. 42 U.S.C. § 405(g); Batson v. Comm’r of the Soc.

Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Generally, the Commissioner’s

findings must be upheld if they are supported by inferences reasonably drawn from

the record. Id. “Where evidence is susceptible to more than one rational

interpretation, it is the ALJ’s conclusion that must be upheld.” Burch v. Barnhart,

400 F.3d 676, 679 (9th Cir. 2005) (internal citations omitted).

                        Credibility of Fisher’s Testimony

      If a claimant presents objective medical evidence of an underlying

impairment that could reasonably be expected to produce her alleged symptoms,

“and there is no evidence of malingering, ‘the ALJ can reject the claimant’s

testimony about the severity of her symptoms only by offering specific, clear and

convincing reasons for doing so.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36

(9th Cir. 2007) (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).
                                          -3-
       In making a residual functional capacity determination that limited Fisher to

light work, involving simple, repetitive tasks with little social interaction, the ALJ

discounted Fisher’s testimony regarding the severity of her symptoms because her

testimony was contradicted by evidence of her (1) ability to live independently, (2)

school attendance and performance, and (3) failure diligently to pursue treatment

for hepatitis C and depression.

      “[I]f, despite [her] claims of pain, a claimant is able to perform household

chores and other activities that involve many of the same physical tasks as a

particular type of job, it would not be farfetched for an ALJ to conclude that the

claimant’s pain does not prevent the claimant from working.” Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989); see also Burch, 400 F.3d at 681. The evidence

shows that Fisher lives alone, manages her money, maintains her home, and drives

thirty-five miles each way on an almost daily basis to attend community college.

      As to his determination that Fisher failed diligently to pursue professional

treatment, the ALJ specifically pointed to (1) a counselor’s March 2007 note

stating that Fisher was “either looking for long-term therapy or ‘a way to strategize

[illegible] SS disability w/her attorneys,” (2) Fisher’s failure to pursue mental

health treatment for several months after stating in an October 2007 that she would
                                         -4-
consider working with a counselor, and (3) a September 2008 report noting that

Fisher has “no real history of outpatient mental health treatment.”

      Fisher attributes the gaps in her mental health treatment to financial

difficulties and a “documented fear of authority,” and argues that her poverty and

mental illness do not provide a clear and convincing reason to discount her

testimony on the ground that she did not diligently pursue treatment. Regennitter

v. Comm’r of the Soc. Sec. Admin, 166 F.3d 1294, 1296-97 (9th Cir. 1999). Unlike

the claimant in Regennitter, who had an IQ in the 18th percentile and had only

recently learned to apply for state medical benefits, Fisher has an average IQ, has

been able to attend community college, has been aware of her eligibility for state

Department of Social and Health Services (“DSHS”) coverage for several years,

and has seen multiple doctors who have prepared DSHS evaluations for her.

      The ALJ identified “specific, clear and convincing reasons” for discounting

Fisher’s credibility as to the severity of her symptoms, and those reasons are

supported by substantial evidence. Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1282). Although Fisher’s interpretation of the evidence is not

unreasonable, neither is the ALJ’s. His determination that her level of

functionality is consistent with an ability to perform the kind of work described in
                                          -5-
the residual functional capacity assessment is a permissible interpretation of the

evidence. See Burch, 400 F.3d at 679.

                             Fisher’s Medical Evidence

      The opinions of treating physicians are given greater weight than the

opinions of non-treating physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

1996). An ALJ is not bound to accept a treating physician's opinion; however,

“Where the treating doctor’s opinion is not contradicted by another doctor, it may

be rejected only for ‘clear and convincing’ reasons.” Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998). Where there is conflicting medical evidence, the ALJ

must state “specific and legitimate reasons supported by substantial evidence in the

record.” Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (citations and internal

quotation marks omitted).

      The ALJ gave substantial consideration but little weight to Dr. Shaw’s

opinions because he found that her conclusions were insufficiently specific;

inconsistent with Fisher’s activities of daily life; and conflicted with the opinion of

an examining physician, Dr. Gaffield. The ALJ also stated that he discounted Dr.

Shaw’s accounts of Fisher's suicidal ideation because of inconsistencies in Dr.

Shaw’s notes and Fisher’s “refus[al] to discuss the issue beyond asserting that she

had attempted suicide on 5 occasions.” The ALJ did not err in discounting the
                                         -6-
weight of Dr. Shaw’s opinion because the lack of evidence in the treatment record

to support Dr. Shaw's opinions regarding Fisher's physical and mental limitations

and inconsistencies in the record regarding Fisher's suicidal ideation are specific

and legitimate reasons supported by substantial evidence.

      The ALJ also gave little weight to Dr. Clarke’s opinion because her

assessments of Fisher’s limitations “were based solely on [Fisher’s] subjective

complaints and presentation,” and that assessment conflicts with the evidence of

Fisher’s daily activities and school attendance and performance. The ALJ did not

err in discounting the weight of Dr. Clarke’s opinion because the conflict between

evidence of Fisher’s actual activities and Dr. Clarke’s opinion of her limitations, as

well as Dr. Clarke’s basis of her opinion substantially on Fisher’s subjective

complaints, which the ALJ found not credible, were specific and legitimate reasons

supported by substantial evidence.

      The ALJ also considered the Global Assessment of Functioning (“GAF”)

score assigned to Fisher by Sondra LaVerne, a licensed mental health counselor,

but declined to give the score of forty-five much weight because Fisher’s

performance on the mental status examination at the time of that assessment was

essentially normal, aside from the subjective complaints noted. LaVerne is neither

a licensed physician nor licensed or certified psychologist and is therefore not an
                                        -7-
“acceptable medical source,” see 20 C.F.R. § 404.1513(a), and the ALJ need only

provide a germane reason for discounting her opinion. Dodrill v. Shalala, 12 F.3d

915, 919 (9th Cir. 1993). The discrepancy between the results of the mental status

examination and the overall GAF score is a germane reason for rejecting the GAF

score, and that finding is supported by substantial evidence. Therefore, the ALJ did

not err in discounting the weight of LaVerne’s opinion.

      AFFIRMED.